Citation Nr: 0319660	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  94-17 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for heart disability on 
a secondary basis.  

2.  Entitlement to service connection for a psychiatric 
disability on a secondary basis.  

3.  Entitlement to an increased rating for bronchial asthma, 
currently rated 30 percent disabling.  

4.  Entitlement to an initial rating in excess of 10 percent 
for diabetes mellitus prior to February 28, 1999.  

5.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus on and after February 28, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from February 1978 to 
November 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the New Orleans, 
Louisiana, and Louisville, Kentucky, Regional Offices (ROs) 
of the Department of Veterans Affairs (VA).  The claims files 
were most recently under the jurisdiction of the Louisville 
RO.  

The case was last before the Board in December 1996, when it 
was remanded for further development, which has now been 
completed.  While the case was in remand status, service 
connection for diabetes mellitus was granted by rating action 
dated in July 2000, and the appellant has perfected an appeal 
with respect to the initial ratings assigned for this 
disability.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  No currently present heart disability was caused or 
chronically worsened by service-connected disability, to 
include medications taken for service-connected disability.  

3.  In January 1999, the RO notified the veteran of its 
January 1999 decision denying service connection for 
psychiatric disability; the RO mailed a statement of the case 
to the appellant on September 13, 2000; on the issue of 
entitlement to service connection for a psychiatric 
disability; no written communication addressing this issue 
was thereafter received from the veteran or his 
representative until after November 2000.  

4.  The service-connected bronchial asthma has never been 
more than moderate in degree, characterized by only 
occasional exacerbations.  

5.  Private pulmonary function testing in September 1992 and 
October 1997 reflected a mild airway obstruction.  

6.  Official VA pulmonary functions tests on July 28, 1998, 
reflect a Forced Expiratory Volume in one second (FEV-1) 
reading of 55 percent predicted; and Forced Expiratory Volume 
to Forced Vital Capacity (FEV-1/FVC) of 54 percent.  

7.  Official VA pulmonary function testing on April 4, 2001, 
produced an FEV-1 reading of 61 percent predicted, and an 
FEV-1/FVC of 74 percent.  

8.  VA pulmonary function tests on September 18, 2002, 
resulted in an FEV-1 reading of 50.7 percent predicted, and 
an FEV-1/FVC of 52 percent.  

9.  During the period prior to February 28, 1999, the 
veteran's diabetes mellitus was mild and controlled by a 
restricted diet.

10.  During the period beginning February 28, 1999, the 
veteran's diabetes mellitus has been no more than moderate; 
it has not necessitated regulation of the veteran's 
activities.
CONCLUSIONS OF LAW

1.  Entitlement to service connection for a heart disability 
on a secondary basis is not established.  38 C.F.R. 
§ 3.310(a) (2002).  

2.  The Board has no jurisdiction over the issue of 
entitlement to service connection for a psychiatric 
disability on a secondary basis.  38 U.S.C.A. §§ 7105(d)(3) & 
7108 (West 2002);  38 C.F.R. §§ 20.300, 20.302, 20.303 
(2002).  

3.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma is not established prior to July 28, 1998.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1992-98).  

4.  Entitlement to a rating of 60 percent, but no more, is 
established for bronchial asthma on and after July 28, 1998.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1997-2002).  

5.  Entitlement to an initial rating in excess of 10 percent 
for diabetes mellitus is not established prior to 
February 28, 1999.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (1992-2002).  

6.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus on and after February 28, 1999, is not 
established.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (1992-2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As explained below, the Board does not have jurisdiction to 
decide the veteran's claim for service connection for 
psychiatric disability.

With respect to the claims properly before the Board, the 
Board notes that during the pendency of these claims, the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In additions, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate his claims, the information he should provide 
to enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the veteran 
should submit if did not desire the RO to obtain the evidence 
on his behalf.  See, e.g., the letter addressed to the 
appellant by the RO dated August 6, 2001; and the 
supplemental statement of the case issued in February 7, 
2001.  Therefore, the Board is satisfied that the RO has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the veteran has been accorded VA examinations for 
all of the claimed disabilities.  As discussed below, 
additional diagnostic studies are needed to determine if the 
veteran has current heart disability but those were not 
accomplished because of the veteran's failure to appear for 
the scheduled studies.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991). 
The record also reflects that extensive VA and private 
medical treatment records have been obtained.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such available evidence or information.  Therefore, the Board 
is also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

II.  Analysis

Service Connection for Heart Disability on a Secondary Basis:

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

It must be said at the outset of this discussion that the 
appellant has a long and well-documented history of alcohol 
and drug abuse manifested, in part, by drug-seeking behavior.  
This has caused him to engage in conduct over the years which 
has been extremely hazardous to his health and to report 
things about his medical condition and medical history which 
simply are not true, sometimes from ignorance and sometimes, 
apparently, from other motivations.  

Although the appellant testified at the September 1999 
hearing that he had experienced three "heart attacks" in 
1990, one in 1991, two in 1992, and one in 1994, all of which 
he attributed to the Prednisone and other medications he was 
taking for his service-connected asthma, the relevant medical 
records document only one acute coronary thrombosis, which 
occurred in September 1992.  

In September 1992, the appellant was admitted to a private 
hospital complaining of acute chest pain, and he was found to 
have an acute thrombosis in his right coronary artery.  He 
was not taking Prednisone at this time, but the relevant 
medical records disclosed that he would periodically self-
inject epinephrine for his asthma.  There were also numerous 
references in the medical records to alcohol use and 
substance abuse.  Cardiac catheterization showed the acute 
right coronary artery thrombosis, but no evidence of 
atherosclerotic disease within his coronary arteries.  The 
thrombus was treated with heparin, and a repeat 
catheterization in October 1992 showed no residual thrombus 
in the right coronary artery.  An angioplasty procedure was 
considered but determined to be unnecessary.  At the time of 
discharge, it was commented that there was no evidence for 
coronary artery disease at that time.  It was opined that the 
appellant's medically unsupervised use of epinephrine and 
possibly other substance abuse may have played a role in this 
coronary event.  There were no medical records indicating 
ongoing, active, symptomatic heart disease.  

In January 2000, a VA physician reviewed the veteran's claims 
folders and concluded that the veteran had experienced an 
acute coronary thrombosis with myocardial infarction in 1992.  
She believed that it was unlikely that this coronary event 
resulted from Prednisone use because the records did not 
document long-term Prednisone use prior to the event.  She 
commented that unsupervised use of epinephrine and substance 
abuse could have played a role in the coronary event.

The physician who provided the January 2000 opinion also 
reviewed the claims folders and examined the veteran in 
December 2001.  The examination revealed that the veteran's 
heart rhythm was regular, S1, S2; and there were no murmurs 
or gallops.  A chest X-ray study disclosed a normal heart 
size.  The examiner diagnosed history of coronary thrombosis, 
treated with Heparin, with no coronary artery disease shown 
on subsequent heart catheterization.  The examiner also 
diagnosed exert ional chest tightness with or after exercise.  
She ordered testing to determine if the veteran has coronary 
artery disease.  

In an April 2002 addendum, after another review of the 
complete claims files, the VA examiner reported that an 
electrocardiogram showed sinus bradycardia, but the appellant 
failed to appear for a scheduled treadmill test and an 
echocardiogram in January and February 2002.  It was 
concluded that, without the data from these tests, it was 
impossible to say that the appellant had active, ongoing 
heart disease.  The appellant was notified of these results 
in a supplemental statement of the case, and he has not 
explained his failure to appear for the scheduled tests, nor 
has he indicated his willingness to report for additional 
testing.  In accordance with 38 C.F.R. § 3.655, the Board 
must base its appellate determination in this case upon the 
available medical evidence.  The available medical evidence 
shows that the veteran had a coronary event in 1992 but fails 
to show that the veteran has coronary artery disease, any 
residuals of a myocardial infarction or any other current 
heart disorder.  Accordingly, the appeal with respect to the 
issue of entitlement to service connection for a chronic 
heart disability must be denied.  

Service Connection for a Psychiatric Disability:  

The RO has also certified the issue of entitlement to service 
connection for a psychiatric disability to the Board at this 
time, but a review of the record has disclosed that the 
appeal on this issue was never perfected by the filing of a 
timely substantive appeal.  The record discloses that in 
January 1999, the RO notified the veteran of its January 1999 
decision denying service connection for psychiatric 
disability; the RO mailed a statement of the case to the 
appellant on September 13, 2000, and informed him of the 
requirement that he submit a substantive appeal within 60 
days of the date of mailing of the statement of the case to 
perfect his appeal on the issue of entitlement to service 
connection for a psychiatric disability.  Thereafter, no 
written communication addressing this issue was received from 
the veteran or his representative until after expiration of 
the appeal period.  Accordingly, the Board does not have 
appellate jurisdiction over that issue at this time.  
38 U.S.C.A. §§ 7105(d)(3) & 7108 (West 2002);  38 C.F.R. 
§§ 20.300, 20.302, 20.303 (2002); see also Roy v. Brown, 
5 Vet. App. 554, 555 (1993).  

The appellant and his representative were notified of this 
jurisdictional problem by letter dated March 25, 2003, and 
afforded the opportunity to present evidence and arguments to 
show that the appeal on this issue was perfected.  No 
response has been received from the appellant or his 
representative.  Accordingly, the appeal as to this issue 
must be dismissed for lack of appellate jurisdiction.  

Rating Claims:  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to these disabilities, except as noted below.  

Bronchial Asthma

Prior to October 7, 1996, the Rating Schedule provided that 
moderate bronchial asthma, characterized by rather frequent 
asthmatic attacks (separated by only 10-14 day intervals) 
with moderate dyspnea on exertion between attacks, would be 
rated 30 percent disabling.  The next higher rating of 
60 percent is warranted for severe asthma, characterized by 
frequent asthma attacks (one or more attacks weekly), marked 
dyspnea on exertion between attacks with only temporary 
relief by medication; more than light manual labor precluded.  
The maximum rating of 100 percent was assigned for pronounced 
asthma, characterized by very frequent asthma attacks with 
severe dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe impairment 
of health.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).  

Under the revised criteria, a 10 percent rating will be 
assigned for bronchial asthma manifested by FEV-1 of 71- to 
80-percent predicted, FEV-1/FVC of 71- to 80-percent, or if 
intermittent inhalational or oral bronchodilator therapy is 
required.  A 30 percent rating will be assigned for bronchial 
asthma with an FEV-1 of 56- to 70-percent predicted, FEV-
1/FVC of 56 to 70 percent, where daily inhalational or oral 
bronchodilator therapy is required, or where inhalational 
anti-inflammatory medication is required.  The next higher 
rating of 60 percent is appropriate for bronchial asthma with 
an FEV-1 of 40- to 55-percent predicted; FEV-1/FVC of 40 to 
55 percent; where at least monthly visits to a physician for 
are required for exacerbations; or where intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids are required.  The maximum rating 
of 100 percent is assigned with an FEV-1 of less than 40-
percent predicted; FEV-1/FVC of less than 40 percent; where 
there is more than one attack per week with episodes of 
respiratory failure; or if daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications is required.  38 C.F.R. § 4.97, Diagnostic Code 
6602 (2002).  

The veteran is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 
(April 10, 2000), published at 65 Fed. Reg. 33,422 (2000).

The appellant's testimony that he experiences four or five 
asthma attacks per week is not corroborated by objective 
clinical data recorded in the extensive VA and private 
medical treatment records contained in the claims files.  
There is credible medical evidence of asthma attacks which 
required outpatient medical treatment in April and October 
1991, possibly in January 1994, and in April 2000; and of 
other such attacks in December 1992, April 1998, and February 
1999 which required short periods of hospitalization at a VA 
or private facility.  The February 1999 admission to a 
private hospital was reportedly triggered by amphetamine and 
cannabis use by the appellant.  Many of the appellant's 
frequent visits to various emergency rooms are for other 
reasons, such as alcohol or drug detoxification, chest pains, 
physical injuries, indigestion, etc., although he later often 
reports these visits as asthma attacks to medical 
professionals without access to the medical records which 
would refute his statements.  Many of his regular outpatient 
visits are for the treatment of allergies and other, 
nonservice-connected disabilities.    

In addition, as discussed above, the appellant has not been 
above taking excessive doses of epinephrine in the past, and 
possibly other medications as well, for reasons having 
nothing to do with his service-connected bronchial asthma, 
but related instead to his well-documented substance abuse 
problems and drug-seeking behavior.  Accordingly, the Board 
has treated with extreme caution notations in the appellant's 
medical records pertaining to steroid-dependent bronchial 
asthma and similar drastic conditions, to his frequent use of 
bronchodilators and other medications, and to his frequent 
need for hospital care, as these appear to be the uninformed 
transcriptions of the appellant's own exaggerated statements 
rather than informed medical descriptions of his actual 
condition.  Accordingly, the Board has placed more weight 
upon the more objective reports of the appellant's asthmatic 
condition, especially  the pulmonary function tests.  

Pulmonary function testing at a private hospital in September 
1992 disclosed mild obstruction with an FVV-1/FVC ratio at 
62; FVC was slightly reduced at 77 percent of the predicted 
value.  Neither these clinical findings nor the mild airway 
obstruction reported at this time are consistent with more 
than a 30 percent rating under the former or current rating 
criteria.  

Pulmonary function tests at a private laboratory in October 
1997 produced an FEV-1 reading of 3.03 which was 76 percent 
of the predicted value, and FEV-1/FVC was 85 percent.  These 
findings were interpreted as consistent with mild 
obstruction, and they are also consistent with no more than a 
30 percent rating under either the former or current rating 
criteria.  

Due to his failure to report for earlier scheduled 
examinations (he was incarcerated from December 1994 to June 
1997), the appellant did not receive an official VA 
respiratory examination for compensation purposes within the 
time period relevant to his present claim until July 7, 1998.  
At this time, the appellant denied any anorexia unless he had 
dyspepsia due to his peptic ulcer disease, in which case he 
would lose his appetite for 3-4 days; he also indicated that 
he had lost 12 pounds in the last 6 months.  He had dyspnea 
on exertion after walking 2-3 blocks on a bad day, and after 
walking 3 blocks on a good day.  Bad days were said to be 
seasonal, usually during Fall and Spring.  The appellant also 
reported that he used bronchodilators as often as 7-10 times 
per day, and he said that he had been placed on Prednisone 
for the last 20 years, currently using 5mg daily.  The latter 
assertions by the appellant have not been verified by 
competent objective evidence.  On physical examination, 
expiratory wheezes were heard all over the chest, with 
occasional end inspiratory wheezing, but no rhonchi and no 
crackles.  

Pulmonary functions tests on July 28, 1998, disclosed an FEV-
1 reading of 2.27, which was 55 percent of the predicted 
value (which improved to 70 percent predicted after 
bronchodilator therapy) and an FEV-1/FVC of 54 percent.  
Although described as disclosing moderate obstructive 
airflow, these readings are marginally consistent with a 
60 percent rating under Diagnostic Code 6602 as in effect on 
and after October 7, 1996.  It was also reported that these 
pulmonary function readings represented a marked 
deterioration from the prior studies.  Accordingly, a 
60 percent rating will be granted, effective from the date of 
these VA pulmonary function tests, July 28, 1998.  
Nevertheless, the same pulmonary function testing on July 28, 
1998, revealed that a six minute walk by the appellant showed 
normal oxygen saturation, with no evidence of hypoxemia or a 
disproportionate increase in heart rate with exercise.  
Furthermore, nowhere does the current evidentiary record 
reflect credible medical evidence of the manifestations of 
bronchial asthma necessary to support a rating in excess of 
60 percent.  

A VA pulmonary consult in August 1999 disclosed symmetrical 
bilateral rhonchi and thin coarse rales.  The appellant 
reportedly had perennial symptoms of bronchial asthma with 
multiple etiological causes.  Multiple therapies had 
reportedly failed in the past and, on top of that, the 
appellant continued to smoke which "certainly does not help 
his problem."  He needed to continue inhaled 
corticosteroids, but grave doubts were expressed about his 
future prospects if smoking cessation was not achieved.  The 
appellant's request at this time for home oxygen was denied 
due to his normal oxygen saturation and arterial blood gases.  

In November 1999, it was reported in outpatient records from 
Owensboro Mercy Health System that the appellant was taking 
Prednisone for psoriasis.  

After a review of the available medical records, it was 
reported on a VA heart examination of the appellant in 
January 2000 that he had asthma which was intermittently 
treated with steroids.  In August 2001, it was reported in 
the VA outpatient records that the appellant was on asthma 
inhalers three times per day and taking 20 milligrams of 
Prednisone once daily.  

VA pulmonary function tests on April 5, 2001, resulted in an 
FEV-1 reading of 2.5 which was 61 percent of the predicted 
value, and an FEV-1/FVC of 67 percent.  These readings are 
consistent with a 30 percent rating under Diagnostic Code 
6602 of the Rating Schedule as in effect on and after 
October 7, 1996.  

On an official VA respiratory examination in December 2001, 
it was noted that the appellant continued to smoke 
intermittently, although he claimed that he had not smoked in 
the last couple of months.  He was not very active, but said 
that he regularly walked to and from the store, which was 
one-half mile from his home, without any trouble.  He weighed 
161 pounds, up from 159 pounds in July 2000.  He reported 
that he saw his VA physician about his asthma three times per 
year, but also said that he visits the emergency room "15 or 
20 times a year" for his asthma.  He also claimed to be on 
home oxygen from VA for 12-18 hours per day.  The two latter 
statements are not corroborated by the relevant medical 
records.  

VA pulmonary function tests on September 18, 2002, resulted 
in an FEV-1 reading of 2.02 which was 50.7 percent of the 
predicted value, and the FEV-1/FVC was 52 percent.  These 
readings were interpreted as reflecting a moderate 
obstructive ventilatory defect and are again consistent with 
a 60 percent rating under Diagnostic Code 6602 of the Rating 
Schedule as in effect on and after October 7, 1996.  

The evidentiary record in this appeal does not reflect 
competent medical evidence of manifestations of bronchial 
asthma symptoms consistent with more than a 30 percent 
disability rating under Diagnostic Code 6602 of the Rating 
Schedule (as in effect before or after October 7, 1996) until 
the pulmonary function testing on July 28, 1998.  Thus, prior 
to that date, the appellant's bronchial asthma was never 
described as more than moderate in severity, and it continues 
to be characterized by only occasional exacerbations despite 
the appellant's statements to the contrary.  The appellant 
does not have to visit his physician on a monthly basis for 
these exacerbations, nor is there convincing evidence of 
frequent corticosteroid therapy prior to July 28, 1998.  
Accordingly, the current 30 percent rating for bronchial 
asthma is confirmed up until July 28, 1998.  

After July 28, 1998, however, two of the three pulmonary 
function tests performed on the appellant disclosed findings 
within the range specified in the Rating Schedule for a 
60 percent rating.  However, as previously mentioned, nowhere 
does the current evidentiary record reflect credible medical 
evidence of the impairment necessary to support a rating in 
excess of 60 percent.  



Diabetes Mellitus

The rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Prior to June 6, 1996, the Rating Schedule provided that a 
10 percent rating is warranted for mild diabetes mellitus; 
controlled by a restricted diet, without insulin; without 
impairment of health or vigor or limitation of activity.  A 
20 percent rating is warranted for moderate diabetes 
mellitus; with moderate insulin or oral hypoglycemic agent 
dosage, and restricted (maintenance) diet; without impairment 
of health or vigor or limitation of activity.  The next 
higher rating of 40 percent is authorized for moderately 
severe diabetes mellitus; requiring large insulin dosage, 
restricted diet, and careful regulation of activities, i.e., 
avoidance of strenuous occupational and recreational 
activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (1995).  

On and after June 6, 1996, the Rating Schedule provides that 
a 10 percent rating is warranted for diabetes mellitus 
manageable by restricted diet only.  A 20 percent rating is 
assigned for diabetes mellitus requiring insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  The next higher rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (2002).  

In the present case, extensive VA and private medical records 
have been reviewed, but these are often confusing and/or 
misleading due to the appellant's habit of reporting 
exaggerated complaints and a distorted medical history to 
medical professionals without access to the medical records 
which would refute his statements.  Accordingly, in January 
2000, December 2001, and again in April 2002, the entire 
contents of the claims files were reviewed by a VA medical 
professional, who reported that the appellant received 
insulin on a one-time basis in September 1992 as a temporary 
treatment for acute glucose intolerance resulting from 
steroid use.  There was no regular treatment for diabetes 
until 1999, when he was started on Glyburide.  He was 
currently taking Glipizide.  The VA medical professional 
further indicated that the appellant's diabetes has never 
caused any restriction in his activities, although several of 
his other medical problems have done so.  The RO has 
identified February 28, 1999, as the date of the first 
Glyburide prescription, and the Board's review of the 
evidence has not disclosed an earlier one.  Accordingly, the 
initial ratings of 10 percent prior February 28, 1999, and 20 
percent from that date are appropriate.  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for these disabilities and 
the manifestations of these disabilities are not in excess of 
those contemplated by the schedular criteria.  In addition, 
there is no other indication in the record that the average 
industrial impairment from the disabilities would be in 
excess of that contemplated by the assigned evaluations.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a heart disability on a secondary 
basis is denied.  

The appeal for entitlement to service connection for a 
psychiatric disability on a secondary basis is dismissed for 
lack of jurisdiction.  

Entitlement to a rating in excess of 30 percent for bronchial 
asthma prior to July 28, 1998, is denied.  

Entitlement to a 60 percent rating, and no more, for 
bronchial asthma on and after July 28, 1998, is granted, 
subject to the criteria governing the payment of monetary 
benefits.  

Entitlement to an initial rating in excess of 10 percent 
prior to February 28, 1999, and to a rating in excess of 
20 percent on and after February 28, 1999, for diabetes 
mellitus is denied.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

